                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JOHN CORDOVA,

       Plaintiff,
vs.                                                                 No. 19-CV-377 RB/KRS

LEA COUNTY DETENTION CENTER,
LEA COUNTY, WARDEN RUBEN
QUINTANA in his individual capacity,
LIEUTENANT JOHEL MALDONADO in his
individual capacity, OFFICER JOE
PORTILLO in his individual capacity,
OFFICER ERIC BLAND in his individual
capacity, and OFFICER DILLON PHIPPS in
his individual capacity,

       Defendants.

      ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO EXTEND
                       DEADLINE FOR ONE OF PLAINTIFF’S EXPERTS

       THIS MATTER having come before the Court on the Unopposed Motion to Extend Deadline for

One of Plaintiff’s Experts, and the Court having reviewed the Motion, finds that it is well-taken and will

be granted.

       IT IS THEREFORE ORDERED that the deadline for disclosure of only one (1) of Plaintiff’s

experts who is expected to opine regarding the physical injuries suffered, other than the TBI, is extended

by thirty (30) days, until February 17, 2020.

       IT IS FURTHER ORDERED that Defendants are granted the same extension of time for any

rebuttal expert that they wish to retain.

       All other deadlines regarding Plaintiff’s and Defendants’ experts remain unchanged.



                                                     ____________________________________
                                                     KEVIN R. SWEAZEA
                                                     United States Magistrate Judge



                                                        1
